Citation Nr: 9922153	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-09 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran serviced on active duty from August 1948 to May 
1952. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1997, rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 


FINDING OF FACT

There is no medical evidence linking the veteran's current 
skin disorder to service or any incident therein.


CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his skin condition is due to 
service.  Specifically, he alleged that his skin condition is 
due to frostbite while serving in Korea.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence including that pertinent to service 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (1998).  Service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1998).  

However, the veteran is under an obligation to establish a 
well-grounded claim.  In order for a claim to be well 
grounded there must be a medical diagnosis of a current 
disability, incurrence or aggravation of disease or injury 
in-service and a nexus between the in-service injury or 
disease and the current disability.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required.  A claimant would not meet his 
burden imposed by 38 U.S.C.A. § 5107(a) merely by presenting 
lay testimony because lay persons are not competent to offer 
medical opinions.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

In February 1996 the veteran made a claim of entitlement to 
service connection for a skin condition.  He wrote that 
within in a year after release from service he started having 
skin cancers removed.  The veteran stated that this was 
during 1953.  He testified at his personal hearing before the 
RO in 1998 that he was unable to locate the medical facility 
where he received treatment for a skin disorder and was 
therefore unable to obtain any medical records.  

The veteran's service medical records are absent of 
complaints or diagnosis of frostbite.  No defects were noted 
on the entrance or separation examination.  The veteran's 
skin was normal at discharge in May 1952.  

In April 1997 the veteran submitted a newspaper article from 
the Tampa Tribune regarding frostbite residuals and skin 
cancer.  Nevertheless, there is no specific medical evidence 
of record linking the veteran's skin disorder to any 
frostbite he may have incurred while in service.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).

Medical records from the VAMC in Tampa, Florida show that 
between April 1996 and February 1997 the veteran was seen for 
basal cell carcinoma and squamous cell carcinoma.  The 
physicians did not indicate the etiology of the diseases.  VA 
examination, dated October 1997, revealed that the veteran 
had multiple scars and severe deformity of the nose and 
especially severe deformity of the left ear, which had a 
cartilaginous graft.  At the time of the examination there 
was no evidence of ulceration and no exfoliation.  There were 
several areas of crusting from newer lesions that had not 
been removed.  There was definite evidence of multiple 
cancers.  The diagnoses were multiple skin cancers and 
multiple facial areas of skin cancer including the bilateral 
ears, post-auricular and dorsal areas of both hands and 
wrists along with the lower forearms.  Photographs were 
enclosed with the examination reports.  

In June 1998, the veteran's sister indicated that he wrote 
her regularly from Korea about how cold it was.  She stated 
that he thought he might freeze to death in Korea.  She 
reported that he began having skin cancers treated in St. 
Louis in the 1950's.

At the personal hearing before the RO in June 1998, the 
veteran testified that he was a farmer before going into the 
service.  He stated that he was exposed to the extreme cold 
for long periods of time.  He reported that he experienced 
pain and numbness in his ears, feet, and hands from the cold, 
which were dried and cracked from the cold.  The veteran 
testified that there was no way to keep warm and that there 
was no medic station where he was located.  He reported that 
he did not have skin cancer until 1953, about one year after 
separation from service.  The veteran asserted that he was 
treated in St. Louis for skin cancer on the back of his 
hands, the side of his head, and on the top of his ears.  He 
indicated that following service he had jobs working indoors, 
out of the sun, and that after the first skin cancers in 1953 
he tired to avoid sun exposure over the years.  

The veteran's wife testified at the 1998 personal hearing 
that she had known the veteran since June 1951.  She reported 
that he had scaling on his ears and hands.  The veteran's 
wife indicated that the skin cancers were frozen off in 1953 
at on outpatient treatment basis at Wohl Memorial Hospital 
Dermatology Clinic.  She stated that the doctor told the 
veteran to stay out of the sun, and to wear a big hat and 
gloves.  The veteran's wife testified that his hands were 
constantly being frozen and cut and that the cancers 
continued to return.  She reported that he complained of pain 
in his hands for ten to twenty years.  

Although the veteran has testified that he was exposed to 
extreme cold while in service, there is no evidence that he 
experienced frostbite.  Additionally, there is no evidence 
that the veteran's current skin disorders are do to 
frostbite, or to any incident in service.  Frostbite and its 
residuals are medical diagnoses; the veteran is not 
competent, as a lay person to render medical diagnoses.  He 
is competent to attest to the cold whether he experienced 
while in Korea and as to the pain and numbness in his ears, 
feet, and hands.  However, a diagnosis of frostbite or of 
frostbite residuals must be made by a medical professional.  

The etiology of the current skin condition is a medical 
question that must be resolved by a professional.  The 
veteran had the duty to establish a well-grounded claim and 
he has not provided such opinion.  As there is no competent 
evidence linking the current skin disorders to service, the 
claim is not well grounded and service connection is denied.  


ORDER

Entitlement to service connection for a skin disorder is 
denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

